On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the January 11, 2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for articulation of its reasons for finding a lack of merit in the questions presented in the defendant's supplemental brief, filed under AO 2004-6 (Minimum Standards for Indigent Criminal Appellate Defense Services), Standard 4, as part of his appeal of right. In all other respects, leave to appeal is DENIED, because we are not persuaded that *839the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.